DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 03/24/2022. Claims 1-10, 12-14 and 16 remain pending. Claims 1-2, 4-5, 9-10, and 12 are amended. Claims 11 and 15 are canceled. Claim 16 is newly added.

Response to Arguments
Specification Objection: 
Applicant’s arguments with respect to specification objection have been considered. The specification objection have been withdrawn in view of the amendment to the specification.

Claim Objections:
Applicant' s arguments with respect to objection of claims 1, 4, 11-12 and 15 have been considered. The objection of claims 1, 4, 11-12 and 15 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 102 & 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 102 & 103 have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 1-10, 12-14 and 16 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claims 1, 12 and 16, the prior art of record (Baltes et al. (US 2013/0111203 A1; hereinafter Baltes) in view of Hart et al. (US 2008/0179401 A1; hereinafter Hart)) does not disclose:

“in the protected mode: 
a second security artifact is stored in the microcontroller, 
the second security artifact is transferred from the microcontroller to the microprocessor, 
a second program is transferred from the storage memory to the microprocessor, and 
after having received the second security artifact, the microprocessor uses the second security artifact for authenticating the second program” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Baltes teaches “writing a new or replacement public key to a bootloader stored in a memory segment in the memory of a vehicle ECU without having to rewrite the entire bootloader” (Abstract). Similarly, Hart teaches “encrypt information extracted from a magnetic stripe” (Abstract and [0002]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497